Title: To John Adams from Edmé Jacques Genet, 29 April 1780
From: Genet, Edmé Jacques
To: Adams, John


      
       le 29. avril 1780
      
      J’ai l honneur d’envoyer à Monsieur Adams une Notice Sûre des Flottes parties de Brest dans le tems où Walsingham a eu avis que l’Escadre francoise paroissoit a l’ouvert de la manche, et qu’une terreur panique l’a fait retourner à Plimouth, quoi qu’il eût le vent bon pour continuer Sa route. Il Seroit amusant de voir ces détails dans les papiers anglois, et qu’ils y fussent présentés comme bien autentiques.
     